Citation Nr: 1612720	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-27 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for urticaria (hives).  

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to an initial rating for lumbar spine degenerative disc disease in excess of 20 percent prior to May 18, 2015, and in excess of 40 percent thereafter.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).









WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  The majority of the evidence is located in Virtual VA. 

The Veteran testified before the undersigned in a November 2015 Travel Board hearing, the transcript of which is included in the VBMS record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the November 2015 Board Hearing, the Veteran raised the issue of unemployability.  See Hearing Transcript at pg. 12.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issues of (1) service connection for a bilateral shoulder disorder; (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's urticaria first manifested in service.

2.  Prior to May 18, 2015, the Veteran's lumbar spine disability was manifested by pain and stiffness resulting in no worse than 90 degrees of thoracolumbar forward flexion and 210 degrees of total thoracolumbar range of motion. 

3.  Beginning May 18, 2015, the Veteran's lumbar spine disability was manifested by pain and muscle spasms resulting in no worse than 30 degrees of thoracolumbar forward flexion with pain starting at 15 degrees and 40 degrees of total thoracolumbar range of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for urticaria have been met.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for an initial disability rating in excess of 20 percent prior to May18, 2015, and in excess of 40 percent thereafter, for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for urticaria has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's increased rating claim for his lumbar spine disability arises from his disagreement with the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service treatment records, post-service treatment records, the November 2015 Board hearing transcript, and various lay statements have been associated with the record.  The Veteran was also afforded VA examinations in June 2008 and May 2015.  As the examination reports were written after an interview with the Veteran, and contained specific findings indicating the nature of the Veteran's disability and symptomatology, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
The Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's skin disorder, diagnosed as urticaria, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Urticaria

The Veteran maintains that he has a current skin disorder that first manifested in service.  See November 2015 Board Hearing Transcript at pg. 17.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's urticaria first manifested in service.

The evidence includes an August 2004 service treatment record in Virtual VA.  See document listed as 4/28/08 STR, pg. 29.  During the evaluation, it was noted that the Veteran had allergies with "occasional reactions (hives) to Indometacin" used to treat the Veteran's lumbar spine disability.  

The Veteran was afforded a VA examination in June 2008.  During the evaluation, the Veteran reported that his skin condition had been present since approximately 2000 with gradual onset occurring 2 or 3 times per week.  Symptoms were noted to include red raised warts and severe itching.  The Veteran stated that he took Allegra to help alleviate symptoms.  Upon examination, there was no evidence of a current skin disease; however, the examiner diagnosed the Veteran with urticaria, but noted that it was currently in remission.  

Post-service treatment records include a January 2009 VA treatment record (in Virtual VA), where the Veteran treated for an itchy rash on his body.  A physical examination revealed a generalized itchy erythema of the skin on the Veteran's trunk.  A diagnosis of urticaria was rendered and the Veteran received a Kenalog injection and an order of Benadryl on an as needed basis.  In a May 2009 treatment record, it was noted that the Veteran's urticaria resolved after the Kenalog shot.

During the November 2015 Board hearing, the Veteran credibly testified that his skin disorder began in service and specifically reported breaking out in hives.  See Id at pg. 17.  The Veteran further stated that he has continued to have periodic outbreaks of hives after service. 

Upon review of all the evidence, the Board finds that the Veteran was first noted to have hives in service.  In the June 2008 VA examination, the Veteran was diagnosed with urticaria.  In January 2009, less than one year following service separation and within the appeal period, the Veteran was diagnosed with urticaria.  See January 2009 VA treatment record.  The Veteran has also credibly reported that his skin disorder began in service and has reoccurred periodically since that time.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for urticaria is warranted.  38 C.F.R. § 3.102.  

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  

Rating Analysis for Lumbar Spine Disability

The Veteran maintains that his lumbar spine disability is more severe than contemplated by the currently assigned disability ratings of 20 percent prior to May 18, 2015, and in excess of 40 percent thereafter.

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (1) provides that separate disability ratings under an appropriate diagnostic code should be provided for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

When rating degenerative arthritis of the spine (DC 5242), in addition to consideration of rating under the General Rating Formula, rating for degenerative arthritis under DC 5003 should also be considered.  38 C.F.R. § 4.71a.

Under the Formula for Rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40. 

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

After a review of all the evidence of record, the Board finds that prior to May 18, 2015, a disability rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.  In addition, the Board finds that from May 18, 2015 forward, a disability rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability.

The Veteran was afforded a VA examination in June 2008.  During the evaluation, the Veteran reported back pain below the shoulder blades to the lumbar area radiating to both hips.  Duration was noted as daily and was characterized by aching and stiffness with sharp pain with movement.  The Veteran also reported wearing a back brace 3-4 times a week with partial relief.  Upon range of motion testing of the thoracolumbar spine, the examiner noted that forward flexion was from 0 to 90 degrees, with mild discomfort.  Extension backward was from 0 to 20 with mild discomfort.  Lateral flexion was from 0 to 25 bilaterally with mild discomfort. Lateral rotation was from 0 to 25 bilaterally with mild discomfort.  The Veteran had objective evidence of painful motion without acute spasms, weakness, or tenderness.  Moreover, the examiner noted that there was no additional limitation with three repetitions of movement during exam that was related to pain, fatigue, incoordination, weakness, or lack of endurance.  The examiner diagnosed the Veteran with ankylosing spondylitis of the spine, degenerative joint disease, and degenerative disk disease of lumbosacral spine.  The examiner did not address whether the Veteran had IVDS; however, incapacitation was noted as "none."  

Virtual VA documents include a private examination from Dr. Clark from Scott & White.  In a March 2009 treatment note, it was indicated that the Veteran was referred from Dr. Kirkpatrick for further evaluations and recommendations on treatment of ankylosing spondylitis.  It was noted that since 2005, the Veteran had been seen for pain management and steroid injections.  In early 2007, it was noted that the Veteran was seen by a Dr. Gifford for evaluation of his ankylosing spondylosis, and at that time, had several imaging studies ordered, including an MRI, which showed "significant degeneration" as well as "ankylosis."  Over the last two years, the Veteran stated that he had significant ongoing back pain.  A diagnosis of ankylosing spondylitis was rendered.    

In a May 2015 VA DBQ spine examination, the Veteran reported having increased lower back pain manifested by constant spasms and achiness.  It was also noted that the overall pain was becoming more debilitating and could cause him to be bedridden some days.  Upon range of motion testing, forward flexion was from 0 to 30 degrees, with objective evidence of pain at 15 degrees.  Extension was from 0 to 5 degrees with objective evidence of pain starting at 5 degrees.  Right lateral flexion was to 5 degrees, with pain starting at 5 degrees.  Left lateral flexion was to 10 degrees, with pain starting at 5 degrees.  Right and left lateral rotation was limited to 10 degrees, with pain starting at 5 degrees.  The Veteran was unable to perform repetitive-use testing due to fear of pain and aggravation.  The examiner also noted that the Veteran had an antalgic forward posture and used a brace and cane to assist support and stability.  The examiner also indicated that the Veteran did not have IVDS.  

In review of the evidence, the Board finds that prior to May 18, 2015, a disability rating in excess of 20 percent disabling is not warranted.  See 38 C.F.R. § 4.71a. During the June 2008 VA examination, the Veteran demonstrated 90 degrees of forward flexion and a combined range of motion of 210 degrees.  Further, although there was some objective evidence of painful motion, there was no acute spasms, weakness, or tenderness.  Moreover, the June 2008 VA examiner noted that there was no additional limitation with three repetitions of movement during exam that was related to pain, fatigue, incoordination, weakness, or lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  This limitation of motion satisfies the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a.  

The Board further finds that from May 18, 2015, a disability rating in excess of 40 percent disabling is not warranted.  See 38 C.F.R. § 4.71a.  The May 2015 examiner indicated that at that time the Veteran reported an increase in his pain complaints. During the May 2015 examination, the Veteran demonstrated 30 degrees of forward flexion, with objective evidence of pain at 15 degrees and a combined range of motion of 40 degrees.  

The Board recognizes that the Veteran has been diagnosed with ankylosing spondylitis.  However, the Board finds that this diagnosis does not specifically include favorable or unfavorable ankylosis of the thoracolumbar as contemplated by the 50 percent or 100 percent ratings under the General Rating Formula.   Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) citing Dorland's Illustrated Medical Dictionary, 91 (27th Ed. 1988).  In this case, although limited motion of the lumbar spine has been documented, the Veteran had motion of the spine during both examinations discussed above.  As such, the Board finds that the evidence does not show that the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine.  Accordingly, a higher rating in excess of 40 percent for the rating period beginning May 18, 2015 is not warranted.  

The Veteran has also reported functional impairments such as decreased sitting, standing and walking tolerance, and difficulty performing activities of daily living.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In this case, with consideration of pain and loss of function, the limitation of motion satisfies the criteria for a 20 percent disability rating prior to May 18, 2015, and for a 40 percent disability rating thereafter.  Accordingly, the Board finds that the disability ratings currently assigned are appropriate in consideration of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

Next, the Board finds that the Veteran has not been diagnosed with IVDS; as such a higher rating under this rating formula is not warranted for any period on appeal.

In addition to the considerations above, the Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  The Board notes that both the examination reports addressed above indicated the presence of lumbar spine arthritis.  As such, the Board has considered application of Diagnostic Code 5003.  38 C.F.R. § 4.71a.  However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion.  In this case, the Veteran's lumbar spine disability warrants disability ratings based on limitations of motion; therefore Diagnostic Code 5003 is not for application.  Furthermore, the maximum rating otherwise allowed for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For these reasons, the Board finds that higher ratings for arthritis of the Veteran's lumbar spine are not warranted for any period on appeal.  Id. 

Finally, as indicated above, Note (1) of 38 C.F.R. § 4.71a provides that neurological manifestations of spinal disability should be separately rated under an appropriate diagnostic code.  In this case, the Veteran has already been granted separate ratings for radiculopathy of the right and left lower extremities.  The Veteran has not disagreed with the rating or effective dates assigned for these disabilities; as such, no issue regarding the ratings assigned for those disorder are in appellate status.

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed and specific determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology

For these reasons, the Board finds the weight of the evidence is against an initial disability rating in excess of 20 percent prior to May 18, 2015, and in excess of 40 percent thereafter, for the Veteran's lumbar spine disability.  As the preponderance of the evidence is against the claim for increased disability ratings, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, as well as neurological symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.  In this regard, prior to May 18, 2015, the Veteran's lumbar spine disability was manifested by pain and stiffness resulting in no worse than 90 degrees of thoracolumbar forward flexion and 210 degrees of total thoracolumbar range of motion.  Beginning May 18, 2015, the Veteran's lumbar spine disability was manifested by pain and muscle spasms resulting in no worse than 30 degrees of thoracolumbar forward flexion with pain starting at 15 degrees and 40 degrees of total thoracolumbar range of motion.  The Veteran has also been grated separate ratings for his bilateral lower extremity radiculopathy.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595. 

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology. 

Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for urticaria is granted.

An initial rating in excess of 20 percent disability prior to May 18, 2015, and in excess of 40 percent disabling thereafter, for a lumbar spine disability is denied.


REMAND

Service Connection for Bilateral Shoulder Disorder

During the November 2015 Board hearing, the Veteran testified that he has experienced continuous shoulder pain since service.  The Veteran stated that he had to carry heavy gear and packs during service, which he believes, caused his bilateral shoulder pain. 

Service treatment records reveal complaints of shoulder pain on Report of Medical History dated in April 2004.

The Veteran was afforded a VA general examination in June 2008.  During the evaluation, the Veteran reported having symptoms of pain, aching, and stiffness.  The examiner diagnosed the Veteran with right shoulder degenerative joint disease based upon subjective complaints alone, but without objective evidence (such as x-rays).  

The evidence does not include an opinion regarding the nature and etiology of the Veteran's bilateral shoulder disorder.  As such, a remand is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

TDIU

The Veteran expressly raised the issue of entitlement to a TDIU during the November 2015 Board hearing.  See Board Hearing Tr. at 12.  At present, he has not been provided a notice letter informing him of the requirements for obtaining a TDIU.  Likewise, he has not completed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to provide information substantiating the claim of TDIU.  On remand, such development should be completed.

Further, as a decision with respect to the claim for service connection for a bilateral shoulder disorder may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with that claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter advising him of the information and evidence needed to award a TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU. 

2.  The AOJ should obtain all updated VA treatment records.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral shoulder disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated diagnostic testing, including x-rays, should be done.  After reviewing the claims file and examining the Veteran, the examiner should provide the following:

(a)  List all current diagnoses related to the Veteran's shoulders. 

(b)  For each diagnosis, is it at least as likely as not (i.e., 50 percent or greater probability) that a right or left shoulder disorder was incurred in or is otherwise related to service?    

A complete rationale for all opinions must be provided.

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


